DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, particularly claim 1,. are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “that does not comprise a touchscreen display.”  This is new matter.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation, ‘that does not comprise a touchscreen display’ in the application as filed. MPEP 2163.04(I)(B).
Dependent claims are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-2,  5-7, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Lee  et al. (US 20100313158 A1, hereinafter, Lee)  in view of Kim et al. (US 20100099463 A1, hereinafter, Kim) and Luo (US 20110261058 A1, hereinafter, Luo).
Regarding claim 1, Lee teaches a portable device (Figs. 1-2) comprising: 
a housing  (Figs. 2-3 show a device housing) that comprises: 
a front surface at which is disposed an image display device, the image display device  being an interactive display (Figs. 3-6 show interactive display) configured to display a plurality of imaged keys (Figs. 2a, 3a & 3b, front case 101 with display 151 arranged with a plurality of soft keys 151c/151c’); 
a back surface that does not comprise a touchscreen display (Fig. 2b, [0031], backside of a mobile terminal. [0108] discloses a touchpad [as opposed to a touchscreen].  [0108] discusses a touchscreen as an alternative, showing that it also discloses not having a touchscreen); 
a sensor disposed within the housing  that detects user interaction with the back surface ([0108], touchpad 135 for detecting a touch that is additionally provided on the rear case 102), 
wherein the interactive display has a first mode in which the image display device displays the first plurality of imaged keys (Fig. 3a & 3b, [0118], text input mode wherein a plurality of imaged keys displayed. Fig. 7a shows a first mode in which imaged keys are shown 1620); 
wherein the back surface faces a first direction and the front surface faces a second direction (Figs. 2a, 2b & 3b, front case 101 and rear case 102 face first and second directions), and 
wherein the first direction and the second direction are opposite to each other (Figs. 2a, 2b & 3b, front case 101 and rear case 102 face opposite directions).
Lee teaches different user interfaces are displayed when the device is in different modes, for example. a phone mode GUI, a video communication mode GUI, and a photograph mode GUI ([0066]).  Hence, Lee teaches a second mode. Lee is not relied upon for teaching wherein the interactive display has a second mode in which the image display device does not display the first plurality of imaged keys and displays the second  plurality of imaged keys.  Examiner notes Lee also does teach his device is capable of  music playback mode ([0006])).
Kim teaches a portable device (Figs. 3, 5, 7) comprising: 
a housing (mobile terminal 100 is a housing which comprises a first body 200 may include a first front case 220 and a first rear case 225) that comprises: 
	a front surface at which is disposed an image display device (Fig. 5, first front case 220  comprises  display unit 151),
 the image display device being an interactive display device configured to display a first plurality of imaged keys and a second plurality of imaged keys ([0048], display unit 151 is a touchscreen.  Fig. 7 (a) shows display unit 151 can show a first plurality of imaged keys in standby screen image mode and display unit can show a second plurality of imaged keys in (c) music player mode);
	wherein the interactive display has a first mode in which the image display device displays the first plurality of imaged keys (Fig. 7 (a) shows display unit 151 can show a first plurality of imaged keys, such as phone button and email button,  in standby screen image mode),
wherein the interactive display has a second mode in which the image display device does not display the first plurality of imaged keys and displays the second  plurality of imaged keys (Fig. 7(c) display unit can show a second plurality of imaged keys in (c) music player  mode, for example pause button, square stop button, double arrow seek track forward and backward buttons,  said imaged keys are different than that shown in standby mode).
As stated above, Lee discloses a device has several different modes and in each mode a different GUI is displayed.  Kim likewise teaches different GUI interfaces, each displaying different buttons,  are displayed in different modes .  Kim is included in the rejection as his figures actually show different keys displayed in different modes. 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee with Kim such that a first set of keys is shown in a first GUI mode, and a second different set of keys is shown in a second GUI mode, wherein the first keys are  not shown in the second mode, as this amounts to combining prior art elements to yield predictable results.  See MPEP 2143, section I, rationale (A).  Lee teaches each device mode,  such as standby mode and music player mode, will require different GUI input command buttons to support each mode’s control and navigation.  Modifying Lee with Kim such that the interactive display has a second mode in which the image display device does not display the first plurality of imaged keys and displays a second  plurality of imaged keys in a second mode as Kim shows having different GUI input command buttons for  different modes improves control and navigation of each mode.     
While Lee and Kim teach the claim limitations, to expedite prosecution, examiner includes Luo who also teaches the newly amended subject matter of a portable device (Figs. 1-3, computerized device 100) comprising a back surface that does not comprise a touchscreen display ([0030] FIG. 2 shows the back of the handheld computerized device (100). In contrast to the front of the device (100), previously shown in FIG. 1, which contained a large graphics display screen, the back of the handheld computerized device does not contain a large graphics display screen, but instead contains a large touchpad (200)).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee and Kim with Luo such that a back surface that does not comprise a touchscreen display as this decreases the cost and thickness of the device. 
Regarding claim 2, Lee teaches the image display device comprises a liquid crystal display ([0067] The display 151 may include at least one of a liquid crystal display (LCD)). 
Examiner notes, Kim also teaches a liquid crystal display ([0055], Liquid Crystal Display (LCD)).
Regarding claim 5, Lee teaches the image display device comprises a light emitting diode display ([0067] The display 151 may include at least one of an organic light-emitting diode (OLED)).
Kim also teaches the image display device comprises a light emitting diode display ([0055],  an Organic Light Emitting Diode (OLED) display).
Regarding claim 6, Lee teaches the portable device is a cell phone ([0041], Embodiments of the present disclosure may be applicable to various types of terminals such as mobile phones).
Regarding claim 7, Lee teaches the portable device is a hand-held device ([0041] mobile phone, smart phone, personal digital assistants, portable multimedia players)..
Him also teaches the portable device is a hand-held device ([0005 ], A mobile terminal such as a personal computer, a notebook computer, a mobile phone). 
Regarding claim 9, Lee teaches the sensor comprises a pressure sensor (touchpad 136 detects touch. [0071], touch sensor 132 detects pressure. A touchpad is a touch sensor hence touchpad 136 can detect pressure).  
	Regarding claim 10, examiner notes applicant specification [0121] teaches , “The sensor 3170 may be any known or later- discovered sensor that is able to detect the presence and/or motion of the digits of a user's hand relative to the physical keypad 3140.” 	 Lee teaches  wherein the sensor comprises a motion sensor (Abstract, based on a drag direction by touching the handler)..
	Kim teaches the sensor comprises a motion sensor. ([0091], the user input units 130 can be implemented or touch pad regions that can receive user commands or information according to the user's touch operations (e.g., pressing, pushing, swiping, drag-and-drop, etc.).   Claim 20, wherein the controller controls the input unit to operate in touch pad mode when the touch signal corresponds to a dragging motion on the input unit).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Lee  et al. (US 20110261058 A1), hereinafter, Lee  in view of Kim et al. (US 20100099463 A1, hereinafter, Kim) and Luo (US 20110261058 A1, hereinafter, Luo),   as applied to claim 1 above, and further in view of Granucci et al. (US 2009/0081990 A1, hereinafter, Granucci).
Regarding claim 3. Lee is not relied upon for teaching the image display device comprises a digital light processor display.
In an analogous art, Granucci teaches a portable device wherein the image display device comprises a digital light processor display (Fig. 1A, [0022], Display 1004 may be a digital light processing (DLP) display).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee, Kim, and Luo with Granucci such that Lee’s display is implemented as a digital light processor display as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Lee’s LCD or OLED would be substituted with a DLP as DLP’s non-liquid components allow for greater screen size versatility. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Lee et al.  (US 20110261058 A1, hereinafter, L:ee)  in view of Kim et al. (US 20100099463 A1, hereinafter, Kim) and Luo (US 20110261058 A1, hereinafter, Luo),   as applied to claim 1 above, and further in view of Endo (US 2009/0135161 A1).
Regarding claim 4, Lee is not relied upon for teaching the image display device comprises a plasma display.
In an analogous art, Endo teaches a portable device wherein the image display device comprises a plasma display ([0004], a panel-type input device with a transparent structure, which can be mounted on a screen of a display unit, such as a plasma display panel and in recent years, has been mounted on a portable terminal unit having a mobile-phone function).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee, Kim, and Luo with Endo such that Lee’s display is implemented as a plasma display as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Lee’s LCD or OLED would be substituted with a plasma display as plasma displays provide better contrast and better viewing angles.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Lee  et al. (US 20110261058 A1, hereinafter, Lee)  in view of Kim et al. (US 20100099463 A1, hereinafter, Kim) and Luo (US 20110261058 A1, hereinafter, Luo),  as applied to claim 1 above, and further in view of Fyke et al (US 2008/0231601 A1, hereinafter, Fyke).
Regarding claim 8, Lee teaches the sensor may comprise a touchpad, as stated in the claim 1 rejection above, however is not relied upon for teaching the sensor comprises a thermal sensor.
In an analogous art, Fyke teaches a handheld computing device wherein a touchpad sensor comprises a thermal sensor ([0020], the detector can be a capacitive touchpad capable of resolving the coordinates of the point of contact of a finger or other object, but it can also employ other well-known touch technologies for detecting contact with its surface, such as thermal sensing).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Lee,  Kim , and Luo with Fyke such that Lee’s touchpad is implemented as a thermal sensor as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Lee’s touchpad can be implemented with thermal sensing.  Fyke teaches these types of sensors are well-known technologies capable of resolving the coordinates of the point of contact of a finger or other object with a touch surface (Fyke, [0020]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 are directed towards the amended subject matter.  As detailed in the rejection above Lee in view of Kim and Luo disclose the limitations of the current invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622